NUMBER 13-08-00524-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE JAMES M. MAPLES AND KATHY MAPLES



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Rodriguez and Benavides

Per Curiam Memorandum Opinion (1)


 Relators, James M. Maples and Kathy Maples, filed a petition for writ of mandamus
and motion for immediate temporary relief  in the above cause on September 3, 2008.  On
September 4, 2008, this Court granted the motion for immediate temporary relief and
ordered stayed the trial court's order of August 29, 2008 setting a show cause hearing. 
The Court also requested that real parties in interest, Johnny Partain and Teresa C.
Partain, file a response to relator's petition for writ of mandamus on or before September
19, 2008.  Such response has been duly filed herein.
	The Court, having examined and fully considered the petition for writ of mandamus
and the response thereto, is of the opinion that relators have not shown themselves
entitled to the relief sought.  Accordingly, the stay of the trial court's order of August 29,
2008, is hereby ordered LIFTED and the petition for writ of mandamus is  DENIED.  See
Tex. R. App. P. 52.8(a). 

								PER CURIAM


Memorandum Opinion delivered and 
filed this 8th day of October, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but is not
required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).